cca_2014092912380211 id uilc number release date from sent monday date pm to cc bcc subject issue ------------- we concur with your conclusion a power_of_attorney must be executed by the party who has the authority to legally bind the taxpayer in the case of a corporation the power_of_attorney must be executed by an officer of the corporation having authority to legally bind the corporation who must certify that he she has such authority sec_601_503 this is reflected in the instructions to form_2848 power_of_attorney and declaration of representative rev date line corporations or associations an officer with the authority to bind the corporation or association must sign and enter his or her exact title the indemnity agreement between the sellers and the current owners does not alter this requirement if you have any questions or concerns please do not hesitate to contact me by email or at my office at -------------------- thank you ------
